Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Abundant Health Family Medicine, LLC,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-465
Decision No. CR3209

Date: April 25, 2014

DECISION

Wisconsin Physicians Service Insurance Corporation (WPS), an administrative contractor
acting on behalf of the Centers for Medicare & Medicaid Services (CMS), determined
that Petitioner’s effective date of enrollment in the Medicare program was April 17,
2013, with a retrospective billing period starting on March 18, 2013. Petitioner disputed
this determination and requested a hearing before an administrative law judge. For the
reasons stated below, I affirm WPS’s determination.

I. Background and Procedural History

In 2012, Brian Lumpkin, M.D., an enrolled Medicare supplier, decided to establish
Petitioner, Abundant Health Family Medicine, LLC. Petitioner Exhibit (P. Ex.) 2 § 2.
Dr. Lumpkin hired Service Resource Group, Inc. (SRG), in July 2012 to assist him in
enrolling Petitioner in the Medicare program. P. Ex. 1, at 18-19; P. Ex.2 97. By early
August 2012, Petitioner was prepared to submit an application for enrollment in the
Medicare program. P. Ex. 1, at 19. However, WPS advised SRG not to submit the
application until August 20, 2012, because WPS was in the middle of a transition that
might complicate receipt and processing of new enrollment applications. P. Ex. 1, at 19.
On August 20, 2012, SRG attempted to electronically submit Petitioner’s enrollment
application through the Provider Enrollment, Chain and Ownership System (PECOS) and
believed that it had been submitted “despite numerous page errors, and computer glitches
from screen to screen.” P. Ex. 1, at 19. Following this attempt, SRG called and spoke
with WPS representatives numerous times and was told by WPS that it had a backlog in
reviewing enrollment applications and that they could not locate a “control number” for
Petitioner’s application. P. Ex. 1, at 19.

On April 16, 2013, SRG submitted another enrollment application on behalf of Petitioner;
iowever, SRG believed, based on its contact with WPS, that this was a resubmission of
the August 20, 2012 application. P. Ex. 1, at 19-20. On July 12, 2013, WPS requested
addition information from Petitioner. CMS Ex. 4. Because WPS was experiencing
problems with PECOS, a WPS representative suggested that Petitioner submit a paper
enrollment application, which SRG did on July 12, 2013. P. Ex. 1, at 20, 32-50.

Ina July 22, 2013 initial determination, WPS enrolled Petitioner as a Medicare supplier
and established March 18, 2013, as the effective date for Petitioner’s Medicare billing
privileges. CMS Ex. 1, at 1-2. Petitioner requested reconsideration of the initial
determination and sought an effective date of September 7, 2012, for its Medicare billing
privileges. P. Ex. 1, at 8-9. In a reconsidered determination, WPS upheld the effective
date of March 18, 2013, for Petitioner’s Medicare billing privileges. CMS Ex. 2. WPS
stated that it received Petitioner’s enrollment application on April 17, 2013, and that the
effective date was determined based on this date of receipt of a valid enrollment
application that WPS approved. CMS Ex. 2, at 2. WPS also stated that Petitioner had
not provided evidence to support an earlier effective date. CMS Ex. 2, at 2.

Petitioner disputed WPS’s determination and filed a request for hearing with the
Departmental Appeals Board (DAB), Civil Remedies Division (CRD). The director of
CRD administratively assigned this case to me for hearing and decision. In response to
my Acknowledgment and Pre-hearing Order (Order), CMS filed a brief (CMS Br.) and
six exhibits (CMS Exs. 1-6) as its pre-hearing exchange. Petitioner filed a brief (P. Br.)
and nine exhibits (P. Exs. 1-9) as its pre-hearing exchange.

II. Decision on the Written Record

Neither party objected to any of the proposed exhibits. See Order 7. Therefore, I admit
CMS Exs. 1-6 and P. Exs. 1-9 into the record.

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Order §{ 8, 9, 10; Vandalia
Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No. 1823, at 8 (2002)
(holding that the use of written direct testimony for witnesses is permissible so long as
the opposing party has the opportunity to cross-examine those witnesses).' CMS did not
offer any witnesses that Petitioner could request to cross-examine. Petitioner offered
affidavits for two witnesses (P. Ex. 1, at 18-21; P. Ex. 2); however, CMS did not request
to cross-examine those individuals. See Order { 9. Consequently, I will not hold an in-
person hearing in this matter and I will decide this matter based on the written record.
Order § 11.

III. Issue

Whether CMS had a legitimate basis for establishing April 17, 2013, as the effective date
of Petitioner’s Medicare billing privileges and March 18, 2013, as the beginning of
Petitioner’s retrospective billing period.

I have jurisdiction to decide this issue. 42 C.F.R. § 498.3(b)(15); see also 42 U.S.C.
§ 1395cc(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis”

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers.> 42 U.S.C. §§ 1302, 1395cc(j). Under the Secretary’s regulations, a provider
or supplier that seeks billing privileges under the Medicare program must “submit
enrollment information on the applicable enrollment application. Once the provider or
supplier successfully completes the enrollment process . . . CMS enrolls the provider or
supplier into the Medicare program.” 42 C.F.R. § 424.510(a). CMS then establishes an
effective date for billing privileges under the requirements stated in 42 C.F.R.

§ 424.520(d) and may permit limited retrospective billing under 42 C.F.R. § 424.521.

I. WPS received Petitioner’s signed Medicare enrollment application on
April 17, 2013.

Petitioner submitted a Form CMS-855B electronically via PECOS on April 16, 2013.
CMS Ex. 3, at 9. Also on April 16, 2013, Dr. Lumpkin physically signed two
certification statements and sent them to WPS by Federal Express overnight delivery.
CMS Ex. 3, at 1-8. The parties do not disagree that the date of receipt of the certification

' Administrative decisions cited in this decision are accessible on the internet at:
http://www.hhs.gov/dab/decisions/index.html.

> My findings of fact and conclusions of law are set forth in italics and bold font.

> Petitioner is considered a “supplier” for purposes of the Act and the regulations. See
42 U.S.C. § 1395x(d),(u); 42 C.F.R. § 498.2; see also 42 C.F.R. § 400.202.
statements was April 17, 2013. CMS Exs. 2, at 2; CMS Br. at 2; P. Br. at 5. Therefore, I
find that WPS received Petitioner’s signed enrollment application on April 17, 2013.

2. The effective date for Petitioner’s Medicare billing privileges is April
17, 2013, because that is the date WPS received Petitioner’s Medicare
enrollment application that was subsequently approved.

WPS received Petitioner’s Medicare enrollment application on April 17, 2013. CMS Ex.
2, at 2. On July 22, 2013, WPS approved Petitioner’s Medicare enrollment application.
CMS Ex. 1. WPS set March 18, 2013, as Petitioner’s “effective date.” CMS Ex. 1, at 2.
WPS noted that this date was “determined by the receipt date of a valid application that is
approved.” CMS Ex. 2, at 2.

The relevant regulation regarding the effective date of Medicare billing privileges states:

The effective date for billing privileges for physicians,
nonphysician practitioners, and physician and nonphysician
practitioner organizations is the later of the date of filing of a
Medicare enrollment application that was subsequently
approved by a Medicare contractor or the date an enrolled
physician or nonphysician practitioner first began furnishing
services at a new practice location.

42 C.F.R. § 424.520(d) (emphasis added). The “date of filing” is the date that the
Medicare contractor “receives” a signed provider enrollment application that the
Medicare contractor is able to process to approval. 73 Fed. Reg. 69,726, 69,769 (Nov.
19, 2008); see also Caroline Lott Douglas, PA, DAB CR2406, at 5-7 (2011); Rizwan
Sadiq, M.D., DAB CR2401, at 5 (2011). Because WPS received an application from
Petitioner on April 17, 2013, that WPS ultimately approved, I conclude that the effective
date for Petitioner’s Medicare billing privileges is April 17, 2013.

Petitioner disputes this conclusion because it asserts that it submitted its enrollment
application on August 20, 2012, through PECOS, and that due to an error on WPS’s part,
that application was not processed. Petitioner argues that it has proof that it submitted the
enrollment application on August 20, 2012, in the form of an affidavit. P. Br. at 7; P. Ex.
1, at 19. Petitioner asserts that PECOS has documented technological deficiencies and
Petitioner should not be penalized because of this. P. Br. at 8-10; P. Exs. 6-9.

CMS argues that Petitioner’s problems with PECOS on August 20, 2012, probably
indicate that Petitioner was not successful in electronically submitting the enrollment
application. CMS Br. at 10. Further, CMS notes in support of this theory that Petitioner
has not asserted that it received a confirmation receipt and tracking number from PECOS
on August 20, 2012, when it submitted the application. CMS Br. at 10. CMS argues, in

any event, that the August 20, 2012 enrollment application was never completed because
Petitioner “has neither asserted nor provided evidence that it sent to WPS a signed
Certification Statement for its August 2012 electronic submission . . . .”. CMS Br. at 10.

Iam persuaded by CMS’s argument. Petitioner called WPS several times after August
20, 2012, and, significantly, WPS could not locate a “control number” for Petitioner’s
application. P. Ex. 1, at 19. It is likely that this meant that Petitioner was unsuccessful in
electronically filing the application. However, even if Petitioner successfully submitted
the enrollment application through PECOS on August 20, 2012, there is no evidence that
Petitioner “[mlJail[ed] the original signed Certification Statement from Internet-based
PECOS . . . to the Medicare contractor within 15 days of [Petitioner’s] electronic
submission,” as the PECOS website informs users. P. Ex. 5, at 1. Submitting a signed
certification statement is an “enrollment requirement” and, in order “[t]o be enrolled, a
provider or supplier must meet enrollment requirements specified [in the regulations].”
42 C.F.R. § 424.510(a), (d)(3). Petitioner did not submit a signed certification statement
to WPS until April 16, 2013, which was received on April 17, 2013. CMS Ex. 3.
Petitioner has provided no evidence of an earlier submission; therefore, the regulations
require that the effective date be assigned based on this date since the enrollment
application received on April 17, 2013, was ultimately approved. See Joseph Ravid,
M.D., DAB CR25339, at 3 (2012).

3. WPS’s reference to an “effective date” means the date
Petitioner’s retrospective billing period begins.

Under the regulations set forth below, CMS may permit limited retrospective billing if
a physician meets all program requirements.

Physicians, nonphysician practitioners and physician and
nonphysician practitioner organizations may retrospectively
bill for services when a physician or nonphysician
practitioner or a physician or a nonphysician practitioner
organization have met all program requirements, including
State licensure requirements, and services were provided at
the enrolled practice location for up to—

(1) 30 days prior to their effective date if circumstances
precluded enrollment in advance of providing services to

Medicare beneficiaries, or

(2) 90 days [in certain emergencies not applicable to this
case. ]

42 CFR. § 424.521 (a).
In its initial determination, WPS erroneously characterized the beginning of the
retrospective billing period to be the effective date. CMS Ex. 1, at 2. This conclusion is
based on reading WPS’s initial and reconsidered determinations consistently with the
regulation quoted above. See Jorge M. Ballesteros, DAB CR2067, at 2 (2010) (“CMS
apparently sets enrollment effective dates 30 days prior to the date of application, which
is what the Medicare contractor did here.””). Therefore, I interpret WPS’s determination
to mean that the “effective date” is the beginning of the retrospective billing period.
Sadiq, DAB CR2401, at 5-6.

Accordingly, in the present matter, the earliest date for retrospective billing privileges
that WPS could grant Petitioner is 30 days prior to April 17, 2013, or March 18, 2013.
WPS sent this as the effective date for billing. Therefore, I conclude that WPS granted
Petitioner retrospective billing privileges consistent with the requirements in 42 C.F.R.
§ 424.521.

4. I cannot grant equitable relief to Petitioner.

Petitioner seeks relief in this matter because Dr. Lumpkin used his personal savings to
establish Petitioner and Dr. Lumpkin provided services to an underserved area expecting
to receive reimbursement from Medicare once Petitioner was enrolled. However, I
simply have no authority to grant equitable relief and must apply the regulations as
written, despite the part that PECOS and SRG may have played in causing this situation.
See US Ultrasound, DAB No. 2302, at 8 (2010); 1866/CPayday.com, L.L.C., DAB No.
2289, at 14 (2009).

V. Conclusion

For the reasons explained above, I affirm WPS’s determination that Petitioner’s effective
date for Medicare billing privileges is April 17, 2013, and that its retrospective billing
date is March 18, 2013.

/s/
Scott Anderson
Administrative Law Judge
